[Cite as State v. Soria , 2016-Ohio-2782.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                SCIOTO COUNTY

STATE OF OHIO,                 :
                               :    Case No. 14CA3650
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
ANSELMO REYES SORIA,           :
                               :
    Defendant-Appellant.       :    Released: 04/29/16
_____________________________________________________________
                         APPEARANCES:

Bryan Scott Hicks, Lebanon, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, Portsmouth, Ohio, for
Appellee.
_____________________________________________________________

McFarland, J.

        {¶ 1} Anselmo Reyes Soria appeals two convictions for rape after he

entered a negotiated plea in the Scioto County Common Pleas Court.

Appellant’s counsel has advised this Court that, after reviewing the record,

he cannot find a meritorious claim for appeal. As a result, Appellant’s

counsel has moved to withdraw under Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Appellate counsel has filed a brief suggesting that

Appellant’s plea was improperly accepted as a potential assignment of error.

However, we find no merit to the potential assignment of error and, after
Scioto App. No. 14CA3650                                                       2

independently reviewing the record, find no additional error prejudicial to

Appellant’s rights in the trial court proceedings. The motion of counsel for

Appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.

                                    FACTS

      {¶ 2} In July 2013, Appellant was indicted for three counts of rape,

R.C. 2907.02. Appellant was found to be indigent and counsel was

appointed. Later, a superseding indictment was filed on September 18,

2013, alleging 10 counts of rape and one count gross sexual imposition, R.C.

2907.05(A)(1)(4). As to the rape counts, Appellant was alleged to be a

sexually violent predator.

      {¶ 3} Generally, multiple sexual acts were alleged to have occurred

between Appellant, as a step-grandfather, and his step-grandchildren, in

Scioto County, Ohio, between 1999 and 2012. Specifically, the acts were

performed by Appellant with respect to a step-grandson born in 1990 and a

step-granddaughter born in 1996. Appellant allegedly threatened to kill the

children’s mother and grandmother if they told anyone. He also allegedly

arranged an abortion for the step-granddaughter as a result of his sexual

activity with her in 2012.
Scioto App. No. 14CA3650                                                     3

      {¶ 4} Appellant’s arraignment occurred on October 23, 2013, due to

the necessity and earlier unavailability of an interpreter. Appellant, through

counsel, also waived the time provisions of R.C. 2945.71. The parties

engaged in discovery.

      {¶ 5} Appellant’s counsel filed a motion to suppress which was heard

on April 16, 2014. Appellant moved the trial court to suppress his statement

given to law enforcement officers on July 8, 2013. At the suppression

hearing, Appellant was afforded the services of an interpreter, Adelina

Schutt. Appellant argued he did not knowingly, voluntarily and intelligently

waive his Miranda rights when he gave a video statement to Detective Jodi

Conkel. Appellant’s motion was overruled on April 21, 2014.

      {¶ 6} The matter was scheduled for trial on August 11, 2014.

However, on July 31, 2014, Appellant entered into a plea agreement with the

State of Ohio. Appellant pled guilty to Counts 10 and 11, felonies of the

first degree, and agreed to a ten-year sentence on each, to be served

consecutively. The remaining counts were dismissed. The same Spanish

interpreter certified by the Supreme Court of Ohio was present with

Appellant at the change of plea/sentencing hearing.

       {¶ 7} Appellant filed a timely notice of appeal.
Scioto App. No. 14CA3650                                                         4

                              ANDERS BRIEF

      {¶ 8} Under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967), counsel may ask permission to withdraw from a case when counsel

has conscientiously examined the record, can discern no meritorious claims

for appeal, and has determined the case to be wholly frivolous. Id. at 744;

State v. Adkins, 4th Dist. Gallia No. 03CA27, 2004-Ohio-3627, ¶ 8.

Counsel’s request to withdraw must be accompanied with a brief identifying

anything in the record that could arguably support the client’s appeal.

Anders at 744; Adkins at ¶ 8. Further, counsel must provide the defendant

with a copy of the brief and allow sufficient time for the defendant to raise

any other issues, if the defendant chooses to. Id.

      {¶ 9} Once counsel has satisfied these requirements, the appellate

court must conduct a full examination of the trial court proceedings to

determine if meritorious issues exist. If the appellate court determines that

the appeal is frivolous, it may grant counsel’s request to withdraw and

address the merits of the case without affording the appellant the assistance

of counsel. Id. If, however, the court finds the existence of meritorious

issues, it must afford the appellant assistance of counsel before deciding the

merits of the case. Anders at 744; State v. Duran, 4th Dist. Ross No.

06CA2919, 2007-Ohio-2743, ¶ 7.
Scioto App. No. 14CA3650                                                       5

      {¶ 10} In the current action, Appellant’s counsel advises that the

appeal is wholly frivolous and has asked permission to withdraw. Pursuant

to Anders, counsel has filed a brief raising one potential assignment of error

for this Court’s review.

                 POTENTIAL ASSIGNMENT OF ERROR

        I. MR. SORIA’S PLEA WAS IMPROPERLY ACCEPTED.

                       A. STANDARD OF REVIEW

      {¶ 11} “ ‘When a defendant enters a plea in a criminal case, the plea

must be made knowingly, intelligently, and voluntarily. Failure on any of

those points renders enforcement of the plea unconstitutional under both the

United States Constitution and the Ohio Constitution.’ ” State v. Felts, 4th

Dist. Ross No. 13CA3407, 2014-Ohio-2378, ¶ 14, quoting State v. Veney,

120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 7, quoting State v.

Engle, 74 Ohio St. 3d 525, 527, 660 N.E.2d 450 (1996). In determining

whether a guilty or no contest plea was entered knowingly, intelligently, and

voluntarily, an appellate court examines the totality of the circumstances

through a de novo review of the record to ensure that the trial court

complied with constitutional and procedural safeguards. Felts, supra;

State v. Cooper, 4th Dist. Athens No. 11CA15, 2011-Ohio-6890, ¶ 35.
Scioto App. No. 14CA3650                                                       6

                           B. LEGAL ANALYSIS

      {¶ 12} Appellate counsel’s brief sets forth the only possible issue

presented for review and argument is that the trial court erred in accepting

his plea in light of the circumstances involving a native Spanish speaker.

“[I]n a criminal case the defendant is entitled to hear the proceedings in a

language he can understand.” State v. Razo, 9th Dist. Lorain No.

03CA008263, 2004-Ohio-3405, ¶ 4, quoting State v. Pina, 49 Ohio App. 2d
394, 399, 361 N.E.2d 262(1975). The trial court must determine whether the

defendant completely understands the ramifications of entering a plea of

guilty. Razo, supra, at ¶ 6; State v. Duran-Nina, 8th Dist. Cuyahoga Nos.

71159 and 71160, 1997 WL 675450. Accordingly, to determine his

understanding, the trial court must engage in an oral dialogue with the

defendant who is entering the plea. Id.; State v. Caudill (1976), 48 Ohio

St.2d 342, 2 O.O.3d 467, 358 N.E.2d 601, paragraph two of the syllabus.

The trial court has the discretion to determine whether the defendant requires

an interpreter for assistance. State v. Saah, 67 Ohio App. 3d 86, 95, 585
N.E.2d 999 (1990); State v. Quinones, 8th Dist. Cuyahoga No. 44463, 1982
WL 5957.

      {¶ 13} As cited above, in determining whether to accept a guilty plea,

the trial court must determine whether the defendant has knowingly,
Scioto App. No. 14CA3650                                                       7

intelligently, and voluntarily entered the plea. State v. Houston, 4th Dist.

Scioto No. 12CA3472, 2014-Ohio-2827, ¶ 7; State v. Puckett, 4th Dist.

Scioto No. 03CA2920, 2005-Ohio-164, ¶ 9; State v. Johnson, 40 Ohio St. 3d
130, 532 N.E.2d 1295 (1988), syllabus; Crim.R. 11(C). To do so, the trial

court should engage in a dialogue with the defendant as described in Crim.R.

11(C). Houston, supra; Puckett, ¶ 9.

      {¶ 14} Crim.R. 11(C) provides:

             (2) In felony cases the court may refuse to accept a plea
             of guilty or a plea of no contest, and shall not accept a
             plea of guilty or no contest without first addressing the
             defendant personally and doing all of the following:

             (a) Determining that the defendant is making the plea
             voluntarily, with understanding of the nature of the
             charges and of the maximum penalty involved, and if
             applicable, that the defendant is not eligible for probation
             or for the imposition of community control sanctions at
             the sentencing hearing.

             (b) Informing the defendant of and determining that the
             defendant understands the effect of the plea of guilty or
             no contest, and that the court, upon acceptance of the
             plea, may proceed with judgment and sentence.

             (c) Informing the defendant and determining that the
             defendant understands that by the plea the defendant is
             waiving the rights to jury trial, to confront witnesses
             against him or her, to have compulsory process for
             obtaining witnesses in the defendant’s favor, and to
             require the state to prove the defendant’s guilt beyond a
             reasonable doubt at a trial at which the defendant cannot
             be compelled to testify against himself or herself.
Scioto App. No. 14CA3650                                                      8

      {¶ 15} The Supreme Court of Ohio has urged trial courts to literally

comply with Crim.R. 11. State v. Caratachea, 2nd Dist. Greene No.

2009CA54, 2010-Ohio-3338, ¶ 11. However, because Crim.R. 11(C)(2)(a)

and (b) involve non-constitutional rights, the trial court need only

substantially comply with those requirements. Id. State v. Nero, 56 Ohio

St.3d 106, 108 (1990). The trial court must strictly comply with Crim.R.

11(C)(2)(c), as it pertains to the waiver of federal constitutional rights.

Caratachea, supra.

      {¶ 16} According to the Supreme Court of Ohio:

      “Where the record affirmatively discloses that: (1) defendant's
      guilty plea was not the result of coercion, deception or
      intimidation; (2) counsel was present at the time of the plea; (3)
      counsel's advice was competent in light of the circumstances
      surrounding the indictment; (4) the plea was made with the
      understanding of the nature of the charges; and, (5) defendant
      was motivated either by a desire to seek a lesser penalty or a
      fear of the consequences of a jury trial, or both, the guilty plea
      has been voluntarily and intelligently made.” State v.
      Abualdabat, 8th Dist. Cuyahoga No. 92072, 2009-Ohio-1618,
      ¶ 10, quoting State v. Piacella, 27 Ohio St. 2d 92, 271 N.E.2d
852 (1971), syllabus.

      {¶ 17} In the case sub judice, the trial court, in its discretion,

appointed an Ohio Supreme Court certified Spanish interpreter, Adelina

Schutt, early in the proceedings. The record demonstrates at the change of

plea hearing and sentencing, Appellant was accompanied by his attorney and

Mrs. Schutt. The trial court recited the terms of the plea agreement and
Scioto App. No. 14CA3650                                                      9

specifically asked Appellant if he understood the offer that had been made,

to which Appellant replied “Yes, sir.” The trial court then advised Appellant

of the maximum penalty and that post-release control would be mandatory.

When asked if he understood the maximum penalty, Appellant, replied “Yes,

sir.” At this point, the trial court took a recess to allow Appellant more time

to speak to his attorney.

      {¶ 18} When the parties went back on the record the trial court stated:

      “* * *Okay, all right. So I misstated. You’re pleading to
      counts 10 and 11 which carry maximum sentences of 11 years
      and all of the counts that carry a maximum sentence of life in
      prison without possibly of parole will be dismissed. The
      agreement is that the State is recommending, and I will impose,
      a sentence of 10 years on each count of rape and order that they
      run consecutive for a total intended sentence of 20 years. Mr.
      Soria, is this what you want to do?”

      {¶ 19} Appellant answered in the affirmative. The trial court went on

to advise Appellant that a conviction of the offenses to which he was

pleading guilty may have the consequences of deportation, exclusion from

admission to the United States or denial of naturalization pursuant to the

laws of the United States. When asked if he understood, Appellant replied

“Yes, sir.”

      {¶ 20} The record further reflects the trial court discussed the

maximum penalty form and waiver forms with Appellant. The trial court

also discussed the possibility of post-release control. Appellant had one
Scioto App. No. 14CA3650                                                        10

question which pertained to the charges and the trial court clarified that he

was pleading to two counts of rape. Appellant indicated at all times he

understood what was being explained and that the trial court had answered

his question clarifying the charges to his satisfaction.

      {¶ 21} The trial court then engaged in the colloquy required by

Crim.R. 11(C). The trial court asked Appellant if he understood what the

word “waive” meant. He also asked Appellant if he was satisfied with his

attorney’s representation and Mrs. Schutt’s interpretation services.

Appellant responded affirmatively at all times. When the trial court inquired

as to Appellant’s waiving of his rights to trial by jury, right to confrontation

of witnesses, right to compulsory process, and the rights to require the State

to prove his guilt beyond a reasonable doubt and against self-incrimination,

Appellant responded affirmatively at all times that he understood the rights

he was waiving.

      {¶ 22} Appellant further indicated he had not changed his plea due to

promises, threats, or inducements. The trial court then acknowledged

Appellant had already signed the maximum penalty and waiver forms, that

he had discussed them with Appellant in open court and on the record, and

inquired as to whether Appellant wanted his signature to remain on the

documents. Appellant again answered “yes.” The trial court made the
Scioto App. No. 14CA3650                                                         11

finding then that Appellant understood the concepts of maximum penalties,

post-release control and community control. The court further found

Appellant had been advised of his constitutional rights, that he understood

them, and that he had waived them both orally and in writing.

      {¶ 23} As our de novo review and the above illustrate, Appellant

indicated he understood the nature of the charges against him, the effect of

his pleas, and the waiver of his constitutional rights. The record clearly

demonstrates Appellant’s guilty pleas were made knowingly, intelligently,

and voluntarily. However, we find the trial court’s remarks in denying

Appellant’s motion to suppress shed further light on Appellant’s argument

that the trial court erred by accepting his plea in light of the fact he was a

native Spanish speaker. At the suppression hearing, Appellant took the

stand on his behalf. The trial court’s entry dated April 21, 2014 stated:

      “From the evidence and this Court’s review of the video
      statement, the defendant understood his rights when read to him
      by Detective Conkel and that he knowingly, voluntarily and
      intelligently waived his rights prior to giving his statement to
      the law enforcement officer. It is quite clear from the video the
      defendant was read his Miranda warnings and was asked
      whether he understood them. The defendant has lived in this
      country for over 15 years and the defendant stated he
      understood his rights. It should be noted the defendant even
      elaborated on the issue of an attorney being appointed should
      he not be able to afford to hire a lawyer. It should be noted this
      Court was quite surprised that it was able to understand 80 to
      90% of everything the defendant said during his video
      statement. This Court, prior to arraignment, appointed a
Scioto App. No. 14CA3650                                                       12

      Supreme Court certified interpreter to assist Mr. Soria in his
      defense. The state had objected to the appointment of the
      interpreter and it is evident from the statement that the
      defendant can comprehend and speak English. There were
      times during the statement that either the detective or Mr. Soria
      had to re-word their questions or answers but it seems apparent
      that both individuals understood what the other was saying.
      The defendant could easily and quickly respond to the questions
      of the detective and it should be noted that at one point in the
      interview the defendant wanted to go back to correct one of the
      answers that he had previously given. Although not
      controlling, this Court noticed during the defendant’s testimony
      that he began to answer questions on cross-examination before
      the interpreter had an opportunity to finish her Spanish
      translation.”

      {¶ 24} We note a trial court is in the best position to evaluate witness

credibility. State v. Hambrick, 4th Dist. Ross No. 11CA3294, 2012-Ohio-

5139, ¶ 5. See State v. Dunlap, 73 Ohio St. 3d 308, 314, 652 N.E.2d 988

(1995); State v. Fanning, 1 Ohio St. 3d 19, 20, 437 N.E.2d 583 (1982).

                               CONCLUSION

      {¶ 25} In the case sub judice, the trial court’s findings are supported

by the record and the trial court did not err by accepting Appellant’s plea.

As such, we also conclude that the potential assignment of error advanced by

appellate counsel is wholly without merit. The motion of counsel for

Appellant requesting to withdraw as counsel is granted. This appeal is

dismissed for the reason that it is wholly frivolous.

                                                        APPEAL DISMISSED.
Scioto App. No. 14CA3650                                                       13

                           JUDGMENT ENTRY

     It is ordered that the APPEAL BE DISMISSED. Costs are assessed to
Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J.: Concurs in Judgment and Opinion.
Harsha, J.: Concurs in Judgment Only.

                                        For the Court,

                                 BY: ______________________________
                                     Matthew W. McFarland, Judge


NOTICE TO COUNSEL:             Pursuant to Local Rule No. 14, this
document constitutes a final judgment entry and the time period for
further appeal commences from the date of filing with the clerk.